     Case 2:19-cv-02622-KJM-DMC Document 10 Filed 05/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEFFREY GRANBERRY,                                  No. 2:19-CV-2622-KJM-DMC
12                        Plaintiff,
13            v.                                          ORDER
14    RELIASTAR LIFE INSURANCE
      COMPANY,
15
                          Defendant.
16

17

18                   Plaintiff, who is proceeding with retained counsel, brings this civil action. On May

19   13, 2020, the Chief District Judge issued General Order 618 in light of the COVID-19 virus outbreak.

20   That order provides in relevant part:

21                           All of the court’s civil matters will continue to be decided on the
                     papers, or if the assigned Judge believes a hearing is necessary, the hearing
22                   will be held by telephone or videoconference. This applies to all matters
                     including motion hearings, case management conferences, pretrial
23                   conferences, and settlement conferences.
24   ///

25   ///

26   ///

27   ///

28   ///
                                                         1
     Case 2:19-cv-02622-KJM-DMC Document 10 Filed 05/21/20 Page 2 of 2

 1   Pursuant to General Order 618, the scheduling conference set for June 17, 2020, before the

 2   undersigned in Redding, California, is vacated and submitted on the joint scheduling conference

 3   statement which is due by June 10, 2020. The Court will set a schedule for this matter by separate

 4   order.

 5                  IT IS SO ORDERED.

 6

 7   Dated: May 21, 2020
                                                            ____________________________________
 8                                                          DENNIS M. COTA
 9                                                          UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
